DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to Riemer failing to teach or suggest new claim limitations recited in claim 1 (see Remarks filed 10/13/2022), it is noted that Riemer is no longer relied upon to teach or suggest the instant clams and that the new claim limitations raise new issues under 35 U.S.C. §112(a) as set forth below.
Further with respect to applicant’s arguments directed to Riemer failing to teach or suggest dependent claim 8 or Hung failing to cure the argued shortcomings of Riemer and claim 1 (see Remarks filed 10/13/2022),  it is noted that Riemer nor Hung are no longer relied upon to teach or suggest the instant clams and that the new claim limitations raise new issues under 35 U.S.C. §112(a) as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the claim limitation “a controller in communication with the first and second electrode programed to provide a voltage on the second electrode and measure a resulting capacitance between the first electrode and second electrode with the sense electrode”.  This claim limitation is deemed to be new matter because there is no support in the instant specification for the controller bring programmed to provide a voltage of the second electrode.  More specifically, the published specification of the instant application in paragraph [0116] discloses the transmit electrode 910 provides a voltage which produces a measurable amount capacitance between the transmit electrode 910 and the sense electrode 912, or in paragraph [0118] discloses a single electrode transmits a voltage and measure a parasitic capacitance that results from the transmitted voltage.  However, the published specification fails to disclose the controller “programed to provide a voltage on the second electrode” nor does the applicant cite the instant application for said claim limitation.
Dependent claims 2-10, which depend on claim 1 including new subject matter, are also rejected under 35 U.S.C. §112(a) for including the new subject matter as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/18/2022